Citation Nr: 1107727	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  08-20 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

Entitlement to service connection for a psychiatric disorder, to 
include anxiety disorder and/or posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to March 1956.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

In August 2010, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of this 
hearing was prepared and associated with the claims file.

In November 2010, the Board remanded this case for additional 
development, and the case has been returned for further appellate 
review.

The Board has expanded the issue on appeal to encompass 
psychiatric disorders other than just PTSD.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant 
makes a claim, he is seeking service connection for symptoms 
regardless of how those symptoms are diagnosed or labeled).  

The issue of entitlement to service connection for cold 
weather injuries has been raised by the record, but has 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDING OF FACT

The competent and probative evidence of record reflects that the 
Veteran has a current diagnosis of anxiety disorder that is 
etiologically related to his military service.  


CONCLUSION OF LAW

Service connection for anxiety disorder is warranted..  38 
U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States Code, 
concerning the notice and assistance to be afforded to claimants 
in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2010)).  In addition, VA published 
regulations, which were created for the purpose of implementing 
many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 
(2010)).

In light of the favorable decision as it relates to the issue of 
entitlement to service connection for anxiety disorder, any error 
by VA in complying with the requirements of VCAA as to this issue 
is moot.  



II.  Service Connection

The Veteran has claimed entitlement to service connection for an 
acquired psychiatric disability.  While his claim was 
specifically for PTSD, the Board, as noted above, has broadened 
the appeal to include his diagnosed anxiety disorder pursuant to 
Clemons, supra.
 
The Veteran's August 2010 hearing testimony includes a 
description of the stressors he reported in connection with his 
PTSD claim.  These stressors arose from his 1954 service in 
Korea.  He reported that "My job was heavy equipment operator, 
demolitions expert, taking up mine fields, clearing mine fields, 
clearing bivouac areas, closing up trenches, and digging escape 
trails, and providing heavy equipment for anything that my 
company commander or General Carter saw fit for me to do."  He 
reported that he also performed detonations of antitank mines, 
and that he encountered booby-trapped napalm barrels while 
performing this duty.  He reported that he sometimes uncovered 
graves of buried soldiers while operating his bulldozer.  The 
Veteran also reported that he was close to the 38th parallel, 
that he could see the North Koreans and Chinese across the 
border, and that he was fired upon.  He described constant fear 
of being fired upon or invaded.

In general, applicable laws and regulations state that service 
connection may be granted for disability resulting from a disease 
or injury incurred in or aggravated by military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or 
injury occurred in service alone is not enough; there must be 
disability resulting from that condition or injury.  See Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In the case at hand, the Board remanded this claim in November 
2010 to provide the Veteran with a VA mental disorders 
examination.  On examination, the VA examiner diagnosed anxiety 
disorder, not otherwise specified.  She opined that this 
disability was at least as likely as not caused by or a result of 
the Veteran's military service.  She opined that the Veteran does 
not meet the diagnostic criteria for PTSD, but that he reported 
experiencing several symptoms of anxiety related to his military 
service.  The Veteran reported that winter is the most difficult 
time of year because it brings back memories from his time in 
Korea.  He reported that he does not sleep as well in the winter 
for this same reason.  He said he does not enjoy being out of the 
house in the winter and cannot stand the cold for any length of 
time.  He does not like to hear weapons being fired, especially 
when he is not expecting such a noise, and he tends to avoid 
watching war movies.  He reported that he sometimes "gets 'back 
into that mess of thinking about what I saw and did in Korea.'  
He said when he is thinking about Korea he 'still sees some of 
the trenches I covered up with the bulldozer that had bones and 
stuff.'"  He reported that these memories are worst during the 
winter months.  

The probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, his of her 
knowledge and skill in analyzing the data, and his or her medical 
conclusion.  As is true with any piece of evidence, the 
credibility and weight to be attached to these opinions are 
within the province of the adjudicator.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  Whether a physician provides a 
basis for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the merits.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  
Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims folder and the 
thoroughness and detail of the opinion.  See Prejean v. West, 13 
Vet. App. 444, 448- 9 (2000).

The Board finds the November 2010 VA examination report in this 
case to be extremely probative to the matter at hand.  The 
examiner in this case clearly reviewed the claims folder, 
including the Veteran's service treatment records and post-
service medical records.  The examiner's opinion is also based 
upon interview and examination of the Veteran.  The examiner 
explained her diagnosis and the rationale behind her etiology 
opinion with specific reference to the facts of the Veteran's 
claim.  For these reasons, the Board finds the November 2010 VA 
examination report to be highly probative in establishing a 
connection between the Veteran's military service and his 
diagnosed anxiety disorder.

In short, the Board finds that the competent and probative 
evidence of record establishes that the Veteran's current anxiety 
disorder, not otherwise specified, is etiologically linked to his 
military stressors.  Specifically, a trained psychologist has 
offered an opinion and rationale linking the Veteran's anxiety 
disorder to his military service.  Therefore, service connection 
for anxiety disorder, not otherwise specified, is granted.

As noted, the issue on appeal was originally characterized as a 
claim entitlement to service connection specifically for PTSD, 
and such claim was recharacterized by the Board as potentially 
encompassing other psychiatric diagnosis.  In this regard, the 
Board further notes that it considers the Veteran's original 
psychiatric disability claim to have been fully granted through 
the above grant of entitlement to service connection for anxiety 
disorder.  Specifically, the Board finds the anxiety disorder 
grant contemplates the symptoms of psychiatric disability that 
have been reported by the Veteran throughout the course of his 
claim.  See Clemons, supra.  Furthermore, the Board notes that 
both anxiety disorder and PTSD are characterized as anxiety 
disorders in the Fourth Edition of the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM-IV)).  Both disabilities are also characterized by 
VA as anxiety disorders for rating purposes, with PTSD being 
listed under 38 C.F.R. § 4.130, Diagnostic Code 9411, and anxiety 
disorder, not otherwise specified, being listed under Diagnostic 
Code 9413.  Finally, both disabilities are evaluated pursuant to 
the same rating criteria, which are listed in the General Rating 
Formula for Mental Disorders.  For this reasons, the Board finds 
that the benefit sought on appeal as been fully granted by 
awarding service connection for an anxiety disorder, not 
otherwise specified.




ORDER

Entitlement to service connection for anxiety disorder, not 
otherwise specified, is granted.



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


